Citation Nr: 1744967	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-22 531		DATE
		

THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Entitlement to TDIU is denied.


FINDING OF FACT

The Veteran's service-connected disabilities, without consideration of her age or non-service connected disabilities, do not prevent the Veteran from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16(a),(b) (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service with the United States Army from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in December 2010.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over that hearing has since retired from the Board.  The Veteran was offered the opportunity for another Board hearing, but she declined the offer in a January 2016 statement.

The Board remanded the issue for further development in July 2011 and in February 2016.  The Board notes that the actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   The case has been returned to the Board for appellate review.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in November 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Referral of entitlement to a temporary total disability rating due to convalescence after surgery.

The Board notes that during the course of the appeal for TDIU, the evidence of record has shown that the Veteran underwent surgery on her back in October 2011.  The VA examiner in November 2011 noted that the Veteran was unable to perform range of motion testing and could not perform the duties of her prior job due to her convalescence from her surgery.  

Therefore, the issue of entitlement to a temporary total disability rating due to convalescence after surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Entitlement to TDIU

The Veteran contends that she is unable to obtain or maintain substantially gainful employment due to her service-connected disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board finds that competent, credible, and probative evidence establishes that the Veteran's service-connected disabilities do not prevent her from obtaining or maintaining substantially gainful employment.

In this case, the Veteran's service connected disabilities include a chronic low back condition rated at 20 percent disabling throughout the period on appeal, varicose veins of the right lower extremity rated at 0 percent prior to December 14, 2011 and at 10 percent thereafter, and varicose veins of the left lower extremity rated at 0 percent throughout the period on appeal.  

The Veteran's total combined evaluation for compensation was 20 percent prior to December 14, 2011 and 30 percent thereafter.  

Therefore, the Veteran does not meet the schedular rating criteria for TDIU and the issue becomes whether the Veteran's service-connected disabilities presented such an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards and that the Veteran was rendered unemployable due to her service-connected disabilities.  38 C.F.R. § 4.16(a), (b).

The Board remanded the issue in February 2016 for referral of the claim to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

The Director of Compensation Service provided a decision denying entitlement to TDIU on an extraschedular basis in May 2017.  The Director noted that review of the evidentiary record failed to demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to her service-connected disabilities. The symptomatology associated with the service-connected low back disability and varicose veins was not demonstrated to be so limiting or productive of such functional loss as to render the Veteran unemployable.  Aside from the January 2012 examination, the record consistently showed no more than moderate loss of motion of the lumbar spine and the symptomatology associated with the varicose veins has been shown as either absent or no more than mildly disabling.  The Director acknowledged that the record did contain an assessment by a VA examiner in November 2011 noting that the low back disability precluded employability.  It was also indisputable that the objective findings of the examination supported this assessment; however, this examination was conducted shortly after lumbar spine surgery and the findings of examination reflected the status of post-surgical recovery.  The later examination undertaken in July 2013 showed lumbar flexion to reach 90 degrees with pain on motion.  

The findings of this examination, which showed minimal functional loss, are assigned greater probative value as the examination provided a more accurate picture of the of the Veteran's low back disability than an examination conducted shortly after surgery. 

The Board notes that the remaining records support the Director's findings.  The Veteran's treatment records prior to the Veteran's back surgery in October 2011 showed stable low back pain, normal gait and station, and ambulation without difficulty.  

A November 2011 VA examination of the varicose veins indicated that the Veteran's vascular condition impacted her ability to work as she had pain in the leg in the area of residual varicose veins.  Specifically, the examiner noted that her residual varicose veins of the right leg made her unstable while walking.  The examiner found, however, that her varicose veins should not stand in the way of any sedentary work.

A January 2012 VA examination noted that since surgery, the Veteran's low back pain was constant but much milder than before.  She avoided heavy lifting, but had experienced no incapacitating episodes since the surgery.  Flexion was limited to 40 degrees, extension to 15 degrees, and bilateral lateral flexion and rotation to 20 degrees each.  The examiner noted that the Veteran was medically retired due to knee problems, but that the back would prevent heavy lifting if she were to work in the future.

During a July 2013 VA examination, the examiner again diagnosed varicose veins.  The Veteran reported pain in the lower extremities with a history of vein stripping in 2008 on the right lower extremity.  The examiner found that the Veteran's vascular condition did not impact her ability to work.  The examiner noted that the Veteran had not worked since December 2008, but found that the varicose vein condition did not prevent her from gainful employment.  The associated spine examination showed a diagnosis of degenerative disc disease.  The Veteran reported constant pain with some numbness and pain in the buttocks and down in to the thighs posteriorly.  Range of motion testing showed flexion limited to 70 degrees by pain and no other limitation of motion.  The examiner found that the Veteran's thoracolumbar spine condition did not impact her ability to work.  The claims file was reviewed and the examiner found that the back condition did not prevent the Veteran from gainful employment.  

The VA examiner in July 2013 also provided a response to a general medical VA examination, considering the combined effect of both service-connected disabilities.  The examiner reviewed the claims file and performed an in-person examination.  He diagnosed varicose veins and degenerative disc disease.  The examiner determined that the Veteran's medical conditions did not prevent her from securing or following a substantially gainful occupation.  

The Board acknowledges that in a November 2011 VA examination the examiner stated that the Veteran was not able to secure or follow a substantially gainful occupation as a result of her low back condition.  The examiner was basing this opinion on the Veteran's symptoms following surgery in October 2011.  The examination was provided while the Veteran was convalescing from surgery and could not yet perform range of motion testing.  The Board notes that the issue of a temporary total disability rating due to convalescence related to a surgical procedure is a separate issue that is addressed in the referral above.  The VA examiner in January 2012, post-convalescence, noted a decrease in pain related to the low back and found no interference with employment.  The Veteran's range of motion and symptoms improved further after recovery from surgery as noted in a July 2013 VA examination.  Therefore, the November 2011 examiner's opinion is not probative to the overall effect of the Veteran's service-connected disabilities throughout the period on appeal.  

In sum, the Board finds that the Veteran's service-connected disabilities did not manifest to a level that precludes her from obtaining or maintaining substantially gainful employment throughout the period on appeal without consideration the Veteran's period of convalescence and recovery from the October 2011 surgery.  Therefore, the criteria for TDIU have not been met and the Veteran's claim is denied.



JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to: Veterans of Foreign Wars of the United States


Department of Veterans Affairs


